The finding of no fraud in the execution of the note and mortgage necessarily included the finding that the transaction was in good faith, and that the making of the note and mortgage to secure a larger sum than was actually due was an unintentional error and innocent mistake. Noyes v. Patrick, 58 N.H. 618. The mortgage being made in good faith, though describing the debt secured as larger than that actually existing at the time, cannot, in the absence of fraud, be defeated by the mortgagor's creditors by reason of an innocent mistake. Putnam v. Osgood, 52 N.H. 148,158; Gordon v. Preston, 1 Watts (Penn.) 385; Jones Mort., s. 348.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.